Citation Nr: 0204646	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  93-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
trauma to the left inferior mandibular nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from July 1970 to January 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1991 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case for 
additional development in February 1995 and September 1996.  
The veteran withdrew several issues which had been on appeal 
in a letter received in October 1999.  The Board remanded the 
remaining issue in June 2000.  The case is now ready for 
appellate review.

Because the appeal for a higher evaluation arises from the 
initial rating decision which established service connection 
for the disability and assigned the initial disability 
evaluation, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issue has been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher initial rating for residuals of 
trauma to the left inferior mandibular nerve has been 
obtained.

2.  The residuals of trauma to the left inferior mandibular 
nerve have resulted in no more than slight incomplete 
paralysis.




CONCLUSION OF LAW

The schedular criteria for a compensable initial disability 
rating for residuals of trauma to the left inferior 
mandibular nerve are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8205 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the claim for a higher rating for residuals of 
trauma to the left inferior mandibular nerve.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  The RO also supplied 
the veteran with the applicable regulations in the SOC and 
SSOCs.  The basic elements for establishing entitlement to an 
increased rating have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the schedular rating issue has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by him was obtained and considered.  The 
claims file contains his service medical records.  The post-
service treatment records have also been obtained.  The 
veteran has been afforded disability evaluation examinations 
by VA to assess the severity of his disability.  With regard 
to the adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The veteran's disability may be rated under  
Diagnostic Code 8205.  This code pertains to paralysis of the 
fifth (trigeminal) cranial nerve.  The trigeminal nerve is 
sensory in supplying the face, teeth, mouth, and nasal 
cavity, and motor in supplying the muscles of mastication.  
See Dorland's Illustrated Medical Dictionary, 27th edition, 
p. 1124 (1988).  The mandibular nerve is one of three 
terminal divisions of the trigeminal nerve.  See Dorland's 
Illustrated Medical Dictionary, 27th edition, p. 1122 (1988).

Evaluations under Diagnostic Code 8205 are dependent upon the 
relevant degree of sensory manifestation or motor loss.  A 10 
percent rating is warranted if there is moderate incomplete 
paralysis.  A 30 percent evaluation under this code is 
warranted for severe incomplete paralysis, and a 50 percent 
rating contemplates complete paralysis.

A note associated with 38 C.F.R. § 4.124a states that the 
term ``incomplete paralysis,'' with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has considered the full history of the veteran's 
service-connected nerve disorder.  The veteran's service 
medical records show that the veteran's tooth #17 (the left 
lower wisdom tooth) was removed on November 3, 1972.  A note 
dated November 6 indicates that the veteran had paresthesia 
of the left lower lip to the midline and tingling in the left 
lateral border of the tongue.  A note dated November 10, 
1972, indicates that the paresthesia was persistent.  A note 
dated in December 1972 reported that sensation was returning 
to the left lower lip.  

Dental patient medical histories given by the veteran in 
January 1989, January 1990, and October 1990 show that the 
veteran reported that removal of wisdom tooth #17 caused 
paresthesias.  The report of a medical history given by the 
veteran in October 1990 for the purpose of his retirement 
shows that he reported that his wisdom teeth were removed in 
1971, and that this resulted in partial nerve damage to the 
left lower jaw.

In his original claim for disability compensation which was 
submitted by the veteran in February 1991, he requested 
compensation for "left lower jaw, surgery, paresthesia of 
the lower left jaw, lip, tongue, nerve damage, chronic 
condition, 3 Nov 1972."  The report of a disability 
evaluation examination conducted by the VA in February 1991 
shows that the veteran reported that he had numbness in the 
area of the inferior mandibular nerve.  The pertinent 
diagnosis was probable post trauma, left inferior mandibular 
nerve.  In a decision of August 1991, the RO granted service 
connection for residuals of trauma left inferior mandibular 
nerve, and assigned a noncompensable rating under Diagnostic 
Code 8405.  

The Board notes that the veteran has also established service 
connection for several other disabilities including 
temporomandibular joint syndrome rated as 20 percent 
disabling.  The impairment associated with that disorder may 
not be considered when assigning the rating for the left 
mandibular nerve disorder.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

The veteran's VA and private outpatient medical treatment 
records have been obtained, but do not contain any references 
to the service-connected left inferior mandibular nerve 
disorder.  

The report of a neurology examination conducted in May 1997 
by a VA fee basis examiner shows that the veteran gave a 
history of having difficulty with his face and jaw ever since 
he had all four wisdom teeth extracted in service.  He said 
that he had been informed that a nerve was pulled apart in 
his lower jaw on the left side.  This left him with some 
residual numbness primarily in the left chin and slightly 
into the left face.  He became the most aware of this when 
his wife pointed out to him that food or drink were rolling 
down his face and he could not tell.  On neurological 
examination, there was some diminished sensation to light 
touch in the chin area on the left side.  There was 
diminished pinprick as well.  There did not appear to be any 
motor loss of the facial muscles.  The pertinent impression 
was that the veteran appeared to have residuals from trauma 
to the left inferior mandibular nerve with some sensory loss 
noted in the left lower face, mainly in the chin area.  

The report of a neurology examination conducted in August 
2000 by a VA fee basis examiner shows that the veteran was 
seen regarding a numb chin.  He gave a history of having all 
four wisdom teeth removed at one time in 1972.  He was numb 
immediately afterwards and said that the nerves had pulled 
apart in his jaw on the left side.  He said that it slowly 
had gotten better, but he continued to have approximately a 
one and a half inch strip of numbness from the middle of the 
chin on the left to the angle of the jaw.  This was not 
painful.  This bothered him most when he had to wipe his face 
because he had dribble on his chin that he could not feel.  
The sensation was not a complete loss, but it seemed to be 
different compared to the other side.  There was no facial 
weakness and he had never had an MRI of the brain done.  His 
speech, swallowing, smelling, and tasting were not affected.  

The report further shows that on physical examination the 
veteran was alert and orientated.  His speech and language 
functions were not affected.  Cranial nerves were normal 
except for decreased light touch over the noted area of the 
jaw which was about one half an inch wide and then faded out 
above and below that location.  There were no palpable 
deformities of the jaw itself or the angle of the jaw.  There 
was no facial asymmetry and no buckle involvement.  The oral 
pharynx was clear.  The tongue and palate were midline.  No 
TMJ signs were seen.  The impression was inferior alveolar 
neuropathy on the left side due to a misadventure with dental 
extraction.  There was no trigeminal neuralgia or similar 
painful condition with this.  This probably would not improve 
any further from this point, and it bothered him most when he 
was unaware that there was dribbled food over the area.  
There was some embarrassment in that regard.  Otherwise, it 
was fairly transparent to himself and others around him.  It 
was unlikely to progress.  The diagnosis was the presence of 
a partial trigeminal neuropathy, mandibular division due to 
inferior ovular nerve injury.  

After reviewing all of the evidence of record, the Board 
finds that the residuals of trauma to the left inferior 
mandibular nerve have resulted in no more than slight 
incomplete paralysis.  The evidence reflects that there is no 
impairment other than a partial sensory loss which affects a 
small area.  The functions of the tongue, jaw and lips are 
not affected by the nerve disorder.  The disorder is not 
productive of neuralgia type pain.  Also, the disorder does 
not appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, the Board concludes that the schedular criteria 
for a compensable initial disability rating for residuals of 
trauma to the left inferior mandibular nerve are not met.



ORDER

Entitlement to a compensable initial rating for residuals of 
trauma to the left inferior mandibular nerve is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

